NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 15, 2019 and July 8, 2020 were filed prior to the mailing date of the present Notice of Allowability.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Reasons for Allowance
Claims 25-44 have been found allowable over the prior art discussed herein.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 25 with particular attention to “wherein the magnetizable abrasive particles adjacent to the central hub are aligned at an average angle of less than 35 degrees with respect to the rotational axis, and wherein the magnetizable abrasive particles adjacent to the outer circumference of the bonded abrasive wheel are aligned at an average angle that is from 35 and 90 degrees, inclusive, with respect to the rotational axis” and of independent claim 33 with particular attention to “d) applying a magnetic field to the curable composition such that the magnetizable abrasive particles adjacent to the central hub are aligned at an average angle of less than 35 degrees with respect to the rotational axis, and wherein the magnetizable abrasive particles adjacent to the outer circumference of the circular mold cavity are aligned at an average angle that is from 35 and 90 degrees, inclusive, with respect to the rotational axis”.
United States Pre-Grant Patent Application Publication No. 2014/0256238A1 to Van et al. (hereinafter “Van”) teaches a composite abrasive wheel comprising shaped ceramic abrasive particles retained in a first organic binder; a central aperture adjacent to a central hub, wherein the composite abrasive wheel has an outer circumference and a rotation axis extending through the central aperture (par. [0019]; See Figs. 1 and 2 of Van).
United States Patent No. 3,495,960 A to H. J. Schladitz (hereinafter “Schladitz”) teaches elements are metallic magnetizable rod-shaped abrasive filaments; and a magnetic field of from approximately 1000 to 20,000 gauss is applied across a chamber with a result that individual elements which are the metallic magnetizable rod-shaped abrasive filaments are oriented substantially normal to a working surface by the magnetic field (col. 4, ll. 4-28; See Figs. 1-3 of Schladitz).
United States Pre-Grant Patent Application Publication No. 2015/0291867 A1 to Breder et al. (hereinafter “Breder”) teaches forming shaped abrasive particles and utilizing said shaped abrasive particles in various applications, including for example coated abrasives, bonded abrasives, free abrasives, and a combination thereof (See Abstract; par. [0039] of Breder).  In at least one embodiment, Breder teaches the shaped abrasive particles can be placed on a substrate in a predetermined side orientation (par. [0149]; FIG. 6 of Breder).  Breder teaches the controlled placement of a plurality of shaped abrasive particles on the backing of the abrasive article may facilitate improved performance of the abrasive article (par. [0169] of Breder).  In particular, Breder teaches the shaped abrasive particle can have a predetermined rotational orientation defined by a first rotational angle between a lateral plane parallel to the lateral axis and a dimension of the shaped abrasive particle (par. [0167]; FIG. 8A of Breder).  Breder teaches further the predetermined rotational orientation of the shaped abrasive particle can be defined by a predetermined rotational angle that defines the smallest angle between the bisecting axis and the lateral plane, both of which extend through the center point (par. [0168] of Breder).  In a particular embodiment, Breder teaches the bisecting axis may form an angle with any suitable reference axis including, for example, the x-axis that extends parallel to the lateral axis (par. [0169]; FIG. 8B of Breder).  In another particular embodiment, Breder teaches the shaped abrasive particle can have a bisecting axis forming a particular angle relative to the vector of the grinding direction (par. [0171]; FIG. 9 of Breder).  Breder teaches such an orientation of the shaped abrasive particle may be considered a side surface orientation relative to the grinding direction (par. [0171]; FIG. 9 of Breder).
However, when considering the teachings of the Van, Schladitz and Breder references, none of these prior art references consider either the placement of the abrasive particles with respect to either the central hub or outer circumference of the abrasive article and or the alignment, as measured in degrees, of the abrasive particles with respect to the rotational axis of the abrasive article Applicant’s independent claims 25 and 33 recite.
United States Patent No. 1,910,444 to Nicholson (hereinafter “Nicholson”); United States Patent No. 3,041,156 to Rowse (hereinafter “Rowse”); United States Patent No. 4,997,461 to Markhoff-Matheny (hereinafter “Markhoff-Matheny”); United States Patent No. 5,009,675 to Kunz (hereinafter “Kunz”); United States Patent No. 5,011,508 to Wald (hereinafter “Wald”); United States Patent No. 5,042,991 to Kunz (hereinafter “Kunz II”); United States Patent No. 5,213,591 to Celikkaya (hereinafter “Celikkaya”); and, United States Patent No. 5,352,254 to Celikkaya (hereinafter “Celikkaya II”) all contain teachings drawn to abrasive particles comprising surface coatings containing metal or metal alloy(s) that render said coated abrasive particles magnetizable.
United States Patent No. 1,930,788 to Buckner (hereinafter “Buckner”) contains teachings drawn to magnetically orienting abrasive particles.
Hence, there is no obvious reason to modify the teachings of Van using the teachings of any one or more of Schladitz, Breder, Nicholson, Buckner, Rowse, Markhoff-Matheny, Kunz, Kunz II, Wald, Celikkaya and Celikkaya II, and teach “wherein the magnetizable abrasive particles adjacent to the central hub are aligned at an average angle of less than 35 degrees with respect to the rotational axis, and wherein the magnetizable abrasive particles adjacent to the outer circumference of the bonded abrasive wheel are aligned at an average angle that is from 35 and 90 degrees, inclusive, with respect to the rotational axis” according to Applicant’s independent claim 25 or “d) applying a magnetic field to the curable composition such that the magnetizable abrasive particles adjacent to the central hub are aligned at an average angle of less than 35 degrees with respect to the rotational axis, and wherein the magnetizable abrasive particles adjacent to the outer circumference of the circular mold cavity are aligned at an average angle that is from 35 and 90 degrees, inclusive, with respect to the rotational axis” according to Applicant’s independent claim 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731